Attorney Grievance Commission of Maryland v. Melinda Maldonado, Misc. Docket AG
No. 11, September Term, 2017. Opinion by Getty, J.

ATTORNEY DISCIPLINE — SANCTIONS—DISBARMENT
The Court of Appeals disbarred an attorney who called her client’s doctor, held herself out
as a medical doctor, and sought the alteration of her client’s medical records. When the
attorney was unable to reach the doctor, the attorney continued to repeatedly call the
doctor’s office over the course of two days. Further, while only barred in the District of
Columbia, and without a pro hac vice sponsor, this attorney drafted and submitted various
pleadings on behalf of her client in Maryland. Finally, this attorney failed to obtain the
trial transcripts required for her client’s appeal in the Maryland Court of Special Appeals
which resulted in the dismissal of her client’s appeal. These actions violated the Maryland
Lawyers’ Rules of Professional Conduct Rules: 1.1 (Competence); 4.1 (Truthfulness in
Statements to Others); 5.5 (Unauthorized Practice of Law; Multijurisdictional Practice of
Law); 8.1 (Bar Admission and Disciplinary Matters); and 8.4(a), (c), and (d) (Misconduct).
Circuit Court for Montgomery County
Case No. 433322-V
Argued: November 5, 2018


                                                                                       IN THE COURT OF APPEALS
                                                                                            OF MARYLAND

                                                                                          Misc. Docket AG No. 11

                                                                                           September Term, 2017



                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                     v.

                                                                                        MELINDA MALDONADO


                                                                                      Barbera, C.J.
                                                                                      Greene,
                                                                                      McDonald,
                                                                                      Watts,
                                                                                      Hotten,
                                                                                      Getty,
                                                                                      Adkins, Sally D.,
                                                                                      (Senior Judge, Specially Assigned)

                                                                                                     JJ.


                                                                                            Opinion by Getty, J.


                                                                                      Filed: March 6, 2019
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-03-06
                            11:17-05:00



Suzanne C. Johnson, Clerk
       This attorney discipline case involves conduct of an out-of-state attorney during her

representation of a Maryland resident in a toxic mold case. While representing her client,

the attorney called her client’s doctor, held herself out as a medical doctor, and sought the

alteration of her client’s medical records. When the attorney was unable to reach the

doctor, the attorney repeatedly called the doctor’s office over the course of two days and

eventually made unprofessional comments about the doctor. Furthermore, while only

barred in the District of Columbia, and without a pro hac vice sponsor, the attorney drafted

and filed various pleadings on behalf of her client before Maryland courts. Finally, this

attorney failed to obtain the trial transcripts required for her client’s appeal in the Maryland

Court of Special Appeals which resulted in the dismissal of that appeal. For the reasons

explained below, we hold that this attorney’s conduct merits disbarment.

                                      BACKGROUND

Procedural Context

       On May 23, 2017, the Attorney Grievance Commission of Maryland, acting through

Bar Counsel filed a Petition for Disciplinary or Remedial Action (“Petition”) with the Court

of Appeals alleging that Melinda Maldonado (“Ms. Maldonado”) had violated the

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC” or “Rules”).1 See Md. Rule


1
  Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules of
Professional Conduct (“MARPC”) and recodified in Title 19 of the Maryland Rules. Since
Ms. Maldonado’s misconduct occurred before and after the effective date of the
recodification of the rules of professional conduct, she committed violations of the same
rules of professional conduct under both the MLRPC and the MARPC. For simplicity, and
because there is no substantive difference in the two codifications of the rules, we shall use
the shorter designations of the MLRPC, e.g., “Rule 1.1.”
19-721. Although not admitted to practice in Maryland, Ms. Maldonado is subject to the

disciplinary authority of Maryland pursuant to Rule 8.5(a)(2). The Petition alleged that

Ms. Maldonado, during her representation of Gladys Duren (“Ms. Duren”), violated the

following Rules: 1.1 (Competence); 4.1 (Truthfulness in Statements to Others); 4.4

(Respect for Rights of Third Persons); 5.5 (Unauthorized Practice of Law;

Multijurisdictional Practice of Law); 8.1 (Bar Admission and Disciplinary Matters); and

8.4 (Misconduct).2

         We designated Judge Deborah L. Dwyer (“the hearing judge”) of the Circuit Court

for Montgomery County by Order dated June 1, 2017 to conduct a hearing concerning the

alleged violations and to provide findings of fact and recommended conclusions of law.

See Md. Rule 19-722(a). The Clerk of the Circuit Court for Montgomery County (“Clerk”)

issued a summons to be served upon Ms. Maldonado, and on June 19, 2017, Bar Counsel

emailed the petition, transmittal order, and summons to Ms. Maldonado and asked if she

would consent to electronic service of process. Ms. Maldonado never responded.

         Bar Counsel retained a process server to serve Ms. Maldonado. The process server

was unsuccessful. As a result, the Clerk reissued the summons. Bar Counsel again emailed

the petition, transmittal order, and summons on August 29, 2017 to Ms. Maldonado to

request electronic service of process. Ms. Maldonado responded to Bar Counsel’s request

two days later and stated that she refused to accept electronic service of process. The

process server also attempted service upon Ms. Maldonado again in person and failed.


2
    Bar Counsel later withdrew its Rule 8.1 violation allegation.

                                               2
      As a result of these interactions, Bar Counsel filed a Motion to Permit Service Upon

Employee Designated by the Client Protection Fund of the Bar of Maryland pursuant to

Maryland Rule 19-723(b). Bar Counsel was successful in serving the Executive Director

of the Client Protection Fund of the Bar of Maryland.

      Ms. Maldonado failed to file a timely answer, causing Bar Counsel to file a request

for an order of default. Eventually, Ms. Maldonado retained Joseph A. Rillotta, Esquire

and Margaret E. Matavich, Esquire who filed an opposition to the motion for order of

default. In response, Bar Counsel consented to an extension of time for Ms. Maldonado to

file an answer. Ms. Maldonado filed her answer on December 19, 2017, and Bar Counsel

withdrew its motion.

      The hearing judge issued a scheduling order setting forth deadlines to propound and

to complete discovery. Bar Counsel promptly served discovery within the times set forth

in the scheduling order. During this time, Ms. Maldonado sought to continue the discovery

deadlines because she wished to proceed with new counsel. Bar Counsel opposed any

continuation of this matter noting that Ms. Maldonado had already delayed the proceeding

by evading service of process and failing to file a timely answer. Ms. Maldonado’s motion

was ultimately denied.

      Mr. Rillotta and Ms. Matavich filed a Motion to Withdraw as Counsel pursuant to

Maryland Rule 2-132(b). Mark G. Chalpin, Esquire entered his appearance on behalf of

Ms. Maldonado. A few weeks later, Mr. Chalpin moved to withdraw his appearance due

to “irreconcilable differences” with Ms. Maldonado. Ms. Maldonado, now proceeding pro



                                            3
se, filed a Motion to Reconsider the Court’s Order regarding the scheduling order. This

motion was also denied.

      On March 22, 2018, Bar Counsel filed a Motion for Sanctions based on Ms.

Maldonado’s failure to provide responses to Bar Counsel’s Interrogatories, Requests for

Production of Documents, and Requests for Admissions of Fact and Genuineness of

Documents. Ms. Maldonado, now represented by William C. Brennan, Esquire, and

Nicolas G. Madiou, Esquire, filed an Opposition to Petitioner’s Motion for Sanctions. Ms.

Maldonado stated that her failure to timely answer discovery was due to illness and issues

stemming from changes in representation. The hearing judge held the motion sub curia to

give the parties additional time to resolve their discovery dispute. On April 1, Ms.

Maldonado provided Answers to Petitioner’s Interrogatories; on April 10, she provided

responses to Bar Counsel’s Requests for Admissions of Fact and Genuineness of Law; and

on April 20, Ms. Maldonado provided a partial response to Bar Counsel’s Request for

Production of Documents. As a result of her incomplete discovery responses, the hearing

judge granted in part and denied in part Bar Counsel’s Motion for Sanctions. The hearing

judge precluded Ms. Maldonado from introducing any documents at trial which were not

produced to Bar Counsel during discovery.

      The evidentiary hearing took place over the course of two days on April 30 and May

1. At the evidentiary hearing, Bar Counsel and Ms. Maldonado presented evidence and

several witnesses testified.   The hearing judge submitted her findings of fact and

conclusions of law by a written opinion to this Court. In her recommended conclusions of



                                            4
law, the hearing judge found by clear and convincing evidence that Ms. Maldonado

violated Rule 1.1, Rule 4.1, Rule 4.4, Rule 5.5, and Rule 8.4 (a), (c), and (d).

       On August 7, 2018, Ms. Maldonado filed a motion in this Court titled as follows:

       Respondent’s Motion to Dismiss this Prolonged (Almost Three Years)
       Unethical and Immoral Defamation, Harassment & Interference with
       Underlying Toxic Mold Litigation by Petitioner, Attorney Grievance
       Commission (AGC) of Maryland. Alternatively, Respondent Motion for a
       Rehearing due to Egregious, Ineffective Assistance of Counsel by William
       C. Brennan & Nicholas Madiou & Due to Bias of Judge Debra Dwyer,
       Motions for a Change of Venue to Anne Arundel County, Judge Ronald
       Silkworth (due to County of Original Jurisdiction of Underlying Toxic Mold
       Case, Judge Silkworth’s Familiarity w/Issue of Petitioner’s, AGC’s, Pattern
       & Practice of Defaming & Harassing Respondents while Aiding & Abetting
       Defense Law Firms Representing Real Estate Companies who File
       Grievances Against Opposing, Plaintiffs’ Counsel (Respondents) to Disrupt
       Underlying Litigation all in the Name of Money.

(“First Motion”). Two days later, Ms. Maldonado filed a second motion entitled:

       Pending this Honorable Court’s Review of Respondent’s Definitive
       Submissions on 8-7-18: Motion to Dismiss, and, Alternatively, Request for
       a Rehearing due to Ineffective Assistance of Counsel & Biased/Legal
       Errors/Incorrect Findings of Facts Based on False Hearsay by Judge Dwyer;
       Motion for Change of Venue to Anne Arundel County Before Judge Ronald
       Silkworth Given Original Jurisdiction of Underlying Toxic Mold Case and
       Judge Silkworth’s Experience with AGC-Respondent Hereby Inherently
       Submits this Motion to Extend Time to File Exceptions Document &
       Opposition to Motion for Sanctions & Will be Submitting in Turn
       Respondent’s Motion for Sanctions Against the AGC/Bar Counsel & a
       Supplement to Motion to Dismiss.

(“Second Motion”). As to her First Motion, this Court ordered action deferred pending

oral argument. This Court granted her Second Motion to the extent that this Court

permitted Ms. Maldonado to file any exceptions on or before September 5, 2018.

       Bar Counsel took no exceptions and Ms. Maldonado filed numerous exceptions to

the hearing judge’s findings of fact and recommended conclusions of law. Ms. Maldonado

                                              5
filed another motion to dismiss, entitled Respondent’s Motion to Dismiss Part 2: (“Third

Motion”) on October 5, 2018 and filed an amended motion to dismiss, also entitled

Respondent’s Motion to Dismiss Part 2: (“Fourth Motion”) two days later. We heard oral

argument in this matter on November 5, 2018.

Facts

        We begin with a summary of the hearing judge’s factual findings. Ms. Maldonado

has never been barred in Maryland. She was admitted to the Bar of the District of Columbia

on November 14, 2003. Since then, she has maintained a law office in Arlington, Virginia

and has focused on representing personal injury clients, specifically the practice of toxic

mold litigation. This matter involves multiple instances of misconduct stemming from a

toxic tort action filed in Maryland in the Circuit Court for Anne Arundel County.

        Ms. Maldonado’s Unauthorized Practice of Law

        In the summer of 2013, David Haynes, Esquire, referred Ms. Duren, a Maryland

resident, to Ms. Maldonado.      Ms. Duren sought to sue her former landlord, Home

Properties Resident Services, Inc. (“Home Properties”), because she alleged she became ill

from toxic mold infestation in her rental townhome in Glen Burnie, Maryland. After

meeting with Ms. Duren, Ms. Maldonado drafted a complaint. With Ms. Maldonado’s

assistance, Ms. Duren signed the complaint, indicated she was proceeding pro se, and filed

the complaint with the Circuit Court for Anne Arundel County on April 24, 2014. The

case was assigned case number 02-C-14-187157. Ms. Maldonado also filled out the case

information report for Ms. Duren which Ms. Duren also signed and filed pro se. Ms.



                                            6
Maldonado drafted an amended complaint that Ms. Duren signed and filed. The amended

complaint continued to indicate that Ms. Duren was proceeding pro se.

      Ms. Duren and Ms. Maldonado retained Christopher T. Nace, Esquire, and Paulson

& Nace, PPLC to assist in the lawsuit. The retainer agreement between Ms. Maldonado,

Ms. Duren, and Mr. Nace stated:

      This retainer agreement does not cover any appeals which may need to be
      filed on behalf of us as a consequence of an adverse event in my case. If
      Paulson & Nace, PPLC agrees to prosecute such an appeal on my behalf,
      then a new retainer agreement may be drawn up.

The retainer agreement stated further, “[i]f Paulson & Nace, PPLC comes to the conclusion

that the case is non-meritorious or that it would be economically unsound to proceed,

Paulson & Nace, PPLC reserves the right to seek its withdrawal.”

      Mr. Nace filed a motion for special admission pro hac vice on Ms. Maldonado’s

behalf. The motion was granted and the order granting the motion specifically stated, “the

presence of Maryland counsel, Christopher T. Nace, Esquire, is not waived, and Maryland

counsel must appear at all proceedings and co-sign all pleadings and motions.”

      James S. Liskow, Esquire, and Emily F. Belanger, Esquire, of DeCaro, Doran,

Siciliano, Gallagher & DeBlasis, LLP represented Home Properties. A jury trial took place

between July 28–30, 2015. At the end of Ms. Duren’s case, Mr. Liskow moved for a

directed verdict. The circuit court granted the motion and entered judgment in favor of

Home Properties.

      After the circuit court trial, Mr. Nace filed a notice of appeal with the circuit court

pursuant to Maryland Rule 8-201(a) to preserve Ms. Duren’s right of appeal. Shortly after


                                             7
the notice of appeal, Mr. Nace informed Ms. Duren that he and his firm would not be

entering into a new agreement for services related to the appeal and would be withdrawing

as counsel of record. Ms. Duren consented.

       Mr. Nace informed Ms. Maldonado about his withdrawal from the appeal through

email and stated: “I don’t believe that you can appear at the Court of Special Appeals, but

I am not certain.” Ms. Maldonado responded and stated, “Yes, agreed. Maryland [c]ounsel

is required.” However, after Mr. Nace withdrew, Ms. Maldonado continued to work on

the case without a pro hac vice sponsor. Ms. Maldonado drafted pleadings and briefs for

Ms. Duren to sign pro se and filed those pleadings in the Court of Special Appeals on

behalf of Ms. Duren.

       Eventually, Home Properties moved to dismiss the appeal pursuant to Maryland

Rule 8-602 based on Ms. Duren’s failure to obtain the trial transcript pursuant to Maryland

Rule 8-413(a)(2). The Court of Special Appeals denied the motion without prejudice and

ordered Ms. Duren to “take all steps necessary to cause all transcripts necessary for this

Appeal to be filed in the Circuit Court for Anne Arundel County on or before February 1,

2016.” The transcripts were never filed. Home Properties filed a second Motion to Dismiss

which the Court of Special Appeals granted.

       Ms. Maldonado drafted Appellant’s Motion for Reconsideration of: Dismissal,

Automatic Retrial, Extension of Time as Court Deems Reasonable & Waiver of Fees Given

Severe Disability (“Motion for Reconsideration”). Ms. Maldonado typed Ms. Duren’s

electronic signature with Ms. Duren’s consent and electronically filed the document with



                                              8
Ms. Duren’s email address.      The Court of Special Appeals denied the Motion for

Reconsideration and issued a Mandate.

      Next, Ms. Maldonado drafted a Petition for Writ of Certiorari for Ms. Duren. Ms.

Maldonado typed Ms. Duren’s electronic signature and electronically filed the Petition for

Writ of Certiorari using Ms. Duren’s email address on April 27, 2016 with this Court. The

Petition stated Ms. Duren was proceeding pro se. Ms. Maldonado also drafted the

Certificate of Word Count and Compliance for Ms. Duren, typed Ms. Duren’s electronic

signature, and electronically filed the document using Ms. Duren’s email address. Again,

on June 14 and June 19, Ms. Maldonado drafted, typed Ms. Duren’s electronic signature,

and electronically filed two documents entitled Pro Se Petitioner’s Reply-Part 1-to

Respondents’ Answer to Petition for Writ of Certiorari and Pro Se Petitioner’s Reply-Part

2-to Respondent’s Answer to Petition for Writ of Certiorari.

      This Court denied the Petition for Writ of Certiorari as untimely filed.          Ms.

Maldonado then drafted Pro Se & Severely Disabled Petitioner’s Motion for

Reconsideration of Dismissal & Demand to Reinstate Case due to Early Not Late Filing,

typed Ms. Duren’s electronic signature, and electronically filed the document using Ms.

Duren’s email address. We denied the motion.

      After the denial, Ms. Maldonado drafted a Petition for Writ of Certiorari (“Petition”)

to the Supreme Court of the United States. Again, the Petition stated Ms. Duren was

proceeding pro se and Ms. Duren signed the Petition. Ms. Duren consented to the entry of

appearances of Ms. Maldonado and Relinda Louisy, Esquire, as her attorneys before the



                                            9
Supreme Court. Ultimately, the Supreme Court issued an Order denying the Petition for

Writ of Certiorari.

       Ms. Maldonado’s Communications with the Office of John Wiley, M.D.

       On February 9, 2015, Emily Belanger, Esquire, an attorney for Home Properties,

issued a subpoena to Dr. John Wiley, a pulmonologist who treated Ms. Duren at Baltimore

Washington Medical Center (“BWMC”). Ms. Maldonado called Dr. Wiley’s office on

July 21, 2015 at 10:13 a.m. Dr. Wiley’s medical assistant, Keisha Lipscomb, answered.

Ms. Maldonado identified herself to Ms. Lipscomb as “Doctor Maldonado” and asked to

speak with Dr. Wiley. Ms. Maldonado further stated she had information that Ms. Duren

was exposed to toxic mold and that she needed to tell Dr. Wiley about the toxic mold

exposure so it could be added to Ms. Duren’s records. Ms. Lipscomb stated that Dr. Wiley

was unavailable to speak but that she would take a message for Dr. Wiley.

       Ms. Maldonado called Dr. Wiley’s office four more times that day, at 10:48 a.m.,

10:55 a.m., 11:31 a.m., and 11:38 a.m. Ms. Maldonado was unable to reach Dr. Wiley and

grew increasingly frustrated. Eventually, Ms. Maldonado revealed that she was Ms.

Duren’s attorney and that she needed documentation from Dr. Wiley immediately for a

court filing.

       At 11:01 a.m., Ms. Lipscomb made the following entry in Ms. Duren’s patient log:

       DR MELINDA MALDONADO called. . . . She would like to you [sic] call
       her, because she needs you to change your hospital note since you noted that
       the patient has allergies when in fact she was exposed to mold and needs to
       educate you on this.
       [S]he would like you to call asap since she has to file paperwork within 15
       min. [S]tates she is a physician and a lawyer?


                                           10
       Ms. Lipscomb testified she was confused by Ms. Maldonado’s phone calls and was

unsure how to answer them. Ms. Lipscomb’s supervisor eventually instructed her not to

speak with Ms. Maldonado. The calls were transferred to the office manager, Michelle

Andrade. Ms. Lipscomb reviewed Ms. Duren’s medical chart to determine if she could

determine why Ms. Maldonado was repeatedly calling. Ms. Lipscomb found the subpoena

from Ms. Belanger, whom she believed was Ms. Duren’s attorney, in the file.

       At 11:18 a.m., Dr. Elizabeth McIlmoyle made the following entry in Ms. Duren’s

patient log:

       This person called 4 x so far today, asking the above [as described in Ms.
       Lipscomb’s note]. She spoke w/ [M]ichelle, [K]esha and [A]ndrea. Kesha
       called the [patient’s] lawyer (who we have sent records to before w/signed
       release and whose info is in the chart) and spoke w/paralegal Joan-they stated
       they do not know who she is.

       We do not have releases to speak w/her or give any information.

       Ms. Lipscomb googled Ms. Maldonado’s name and discovered that she was not a

physician, but instead was a toxic torts attorney. Dr. McIlmoyle wrote an addendum in the

patient log:

       ADDENDUM: 1159AM

       As addendum to above, think lawyers we spoke w/(and have documentation
       of in chart: [D]ecaro/[D]oran) are defendant counsel, not patient’s lawyer. In
       any case, we do not have [a] release for speaking with the above person.

Dr. Wiley wrote “Noted. JW” in the patient’s log at 1:53 p.m.

       The next day, Ms. Maldonado called Dr. Wiley’s office at least two more times. At

12:18 p.m., Dr. Wiley’s employee wrote a note in the patient log that “Dr. MELINDA

MALDONADO called again today asking for Dr. Wiley. . . she wanted me to page Dr.

                                            11
Wiley and I told her I cannot do that and she hung up.” Dr. Wiley’s employee notified the

answering service that if someone named Dr. Maldonado attempted to page Dr. Wiley, that

the answering service should forward those calls to the office and should not page Dr.

Wiley.

         At 12:23 p.m., the office manager made the following note in the patient log:

         [A]nswering service called and [p]ut Dr. [M]aldonado through again since
         she was trying to reach [D]r. [W]iley at the hospital. I explained to her I am
         not paging the physician and that he has the message. [S]he stated it was
         urgent and I explained that again I am not paging him. She then stated how
         rude he is and that he has not returned the call. I told her that he is not going
         to since there is nothing on file from the patient that we can talk to her.

         [S]he stated that all she wants him to do is change his hospital note, again I
         told her he is not going to do that. [S]he stated she will go through medical
         records at [BWMC] and she will track him down and make him change the
         note and she hung up.

At one point, Ms. Maldonado questioned Dr. Wiley’s competence and intelligence and

called him a “backwoods” physician. In addition to referring to herself as Dr. Maldonado,

she also told Dr. Wiley’s staff that she went to medical school.

                                  STANDARD OF REVIEW

         In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact and reviews without deference a hearing judge’s conclusions of

law. See Md. Rule 19-741(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. Chanthunya, 446 Md. 576, 588 (2016) (“This Court reviews for

clear error a hearing judge’s findings of fact.” (citations omitted)); Md. Rule 19-741(b)(1)

(“The Court of Appeals shall review de novo the [hearing] judge’s conclusions of law.”).

                                                12
This Court determines whether clear and convincing evidence establishes that a lawyer

violated an MLRPC. See Md. Rule 19-727(c) (“Bar Counsel has the burden of proving the

averments of the petition [for disciplinary or remedial action] by clear and convincing

evidence.”). If exceptions to the findings of fact are filed, the Court “shall determine

whether the findings of fact have been proven by the requisite standard of proof set out in

Rule 19-727(c).” Md. Rule 19-741(b)(2)(B).

                                      DISCUSSION

       The authority to discipline an out-of-state attorney who provides legal services in

Maryland is provided in Maryland Rule 8.5(a)(2). “Under that rule, an attorney who is not

admitted in Maryland is subject to the disciplinary authority of this Court if the attorney,

among other things: (1) provides or offers to provide any legal services in Maryland.”

Attorney Grievance Comm’n v. Ndi, 459 Md. 42, 54 (2018). As a result, Ms. Maldonado

is subject to discipline in Maryland. Bar Counsel did not except to any of the hearing

judge’s findings of fact or recommended conclusions of law. Ms. Maldonado takes

numerous exceptions to the hearing judge’s factual findings and recommended conclusions

of law. Additionally, Ms. Maldonado excepts to the hearing judge’s evaluation of the

aggravating and mitigating factors found in this matter, contending that the finding of

certain aggravating factors was not appropriate and that additional mitigating factors

should have been found. Finally, as a preliminary matter, all of Ms. Maldonado’s motions

to dismiss are denied. We have reviewed the motions and Ms. Maldonado’s contentions

lack any merit.



                                            13
Exceptions to the Hearing Judge’s Findings of Fact

       Findings of Fact About the Unauthorized Practice of Law

       First, as to the unauthorized practice of law, Ms. Maldonado contends the hearing

judge should have made additional findings of fact surrounding what Ms. Maldonado

believes was a conspiracy between the Complainant Mr. Liskow, who represented Home

Properties in the underlying mold litigation, Mr. Nace, her Maryland pro hac vice sponsor,

and Bar Counsel to thwart the underlying litigation between Home Properties and Ms.

Duren. Ms. Maldonado did not present any evidence to the hearing judge of this alleged

conspiracy. In fact, Mr. Liskow specifically testified he waited until the conclusion of the

underlying litigation to write a letter to notify Bar Counsel of Ms. Maldonado’s

misconduct.    Furthermore, these allegations have no bearing on Ms. Maldonado’s

disciplinary hearing as Bar Counsel has conducted its own independent investigation into

these allegations and has brought forth these charges against Ms. Maldonado. See Md.

Rule 19-711(b). There is no evidence this disciplinary proceeding was instigated as a tactic

in the underlying toxic tort litigation. Rather, the Complainant complied with Maryland’s

Rules and reported Ms. Maldonado’s misconduct after interacting with her as opposing

counsel in the tort litigation. Accordingly, we overrule Ms. Maldonado’s exception.

       Second, Ms. Maldonado contends the hearing judge should have made additional

findings of fact surrounding her efforts to obtain Maryland counsel and find a pro hac vice

sponsor while she was drafting the complaints and pursuing the appeal. She claims her

pursuit of Maryland counsel permitted her to move forward with her representation of Ms.

Duren without a pro hac vice sponsor in Maryland. Alternatively, Ms. Maldonado

                                            14
contends the hearing judge should have made additional findings of fact that she informed

Ms. Duren and her family that they would need to obtain new Maryland counsel for the

appeal and that Ms. Maldonado was not available for the appellate work because she had

to go out-of-state in order to care for her mother.

       We conclude that the omission of these facts was not clearly erroneous. These

omitted facts have no bearing on this Court’s consideration of violations of Rule 5.5. See

Attorney Grievance Comm’n v. Moore, 451 Md. 55, 75 (2017) (citing Attorney Grievance

Comm’n v. Sheinbein, 372 Md. 224, 241 (2002) (A “hearing judge’s omission of a factual

finding is not clearly erroneous when the fact has ‘little bearing on the outcome of [the]

proceeding and is irrelevant.’”). As to her initial contention, Ms. Maldonado is correct that

an attorney may render services in Maryland on a temporary basis if the attorney anticipates

admission pro hac vice. Rule 5.5(c)(2) states:

       An attorney admitted in another United States jurisdiction, and not disbarred
       or suspended from practice in any jurisdiction, may provide legal services on
       a temporary basis in this jurisdiction that: are in or reasonably related to a
       pending or potential proceeding before a tribunal in this or another
       jurisdiction, if the attorney, or a person the attorney is assisting, is authorized
       by law or order to appear in such proceeding or reasonably expects to be so
       authorized[.]

       However, Ms. Maldonado ignores Comment 10 to Rule 5.5 which expands on the

proper application of Rule 5.5(c)(2) and states, “[e]xamples of such conduct include

meetings with the client, interviews of potential witnesses, and the review of documents.”

Drafting the complaint and preparing multiple appellate filings clearly extends beyond the

scope of rendering services on a temporary basis. Therefore, the additional fact that Ms.



                                               15
Maldonado searched for Maryland counsel does not excuse her conduct and the hearing

judge’s omission was not clearly erroneous.

       As to the alternative findings of fact Ms. Maldonado requested from the hearing

judge, specifically that Ms. Maldonado informed Ms. Duren that she would need to find

new counsel for her appeal and that Ms. Maldonado was not acting as counsel because her

mother was sick, either of those findings would be contrary to the factual findings of the

hearing judge. We conclude the hearing judge did not clearly err in finding that Ms.

Maldonado continued to represent Ms. Duren in the appeal. “A hearing judge does not

clearly err in finding a fact where ‘there is any competent evidence to support the’ finding

of fact.” Attorney Grievance Comm’n v. Donnelly, 458 Md. 237, 276 (2018) (quoting

Attorney Grievance Comm’n v. Merkle, 440 Md. 609, 633 (2014)). The hearing judge is

in the best position to make these types of credibility evaluations and we cannot find that

the hearing judge was clearly erroneous. See Attorney Grievance Comm’n v. Hodes, 441
Md. 136, 181 (2014) (“We generally ‘defer to the credibility findings of the hearing

judge.’”) (citing Attorney Grievance Comm’n v. Agbaje, 438 Md. 695, 722 (2014)). Ms.

Duren testified that Ms. Maldonado drafted and filed the appellate documents with Ms.

Duren’s consent. Further, Ms. Duren stated she did not know how to file any of the

documents herself and that they drafted and filed the documents together. The hearing

judge evaluated the evidence and weighed Ms. Duren’s testimony and Ms. Maldonado’s

testimony. We will not overrule the hearing judge’s conclusion that Ms. Maldonado

continued to represent Ms. Duren throughout the appellate proceedings.



                                              16
       As to Ms. Maldonado’s allegations that she was unavailable due to her mother’s

illness, that evidence is more properly suited for mitigation. In any event, Ms. Maldonado

provided no documentation, beyond her own testimony, of her time out-of-state.

Therefore, the hearing judge did not clearly err in her findings and Ms. Maldonado’s

exceptions are overruled.

       Findings of Fact About Ms. Maldonado’s Communications with Dr. Wiley’s Office

       Ms. Maldonado believed the hearing judge should have found that Ms. Maldonado

introduced herself as “Dr. Maldonado” and immediately clarified that she was an

environmental attorney and toxic tort legal specialist. As evidence of this fact, Ms.

Maldonado cites to the call log. Ms. Maldonado contends that she clearly disclosed that

she was representing Ms. Duren in a legal matter and that she clearly stated she was an

environmental attorney. She also contends that the hearing judge was incorrect that she

sought alteration of her client’s medical records. Further, she states that Ms. Duren’s

medical records already reflected that Ms. Duren was exposed to toxic mold for three years

and that she was allergic to penicillin so alteration of the records would not have been

necessary. Ms. Maldonado contends that the reason that she called Dr. Wiley’s office was

for two distinct reasons: (1) that she wanted to discuss the severity of Ms. Duren’s condition

due to toxic mold and (2) to try to obtain a letter from Dr. Wiley regarding Ms. Duren’s

condition to include in support of a motion for new trial. Ms. Maldonado claims she did

not state she went to medical school and only wanted Dr. Wiley’s staff to know she had




                                             17
knowledge and a background in medical science to support her legal experience with toxic

mold.

        The hearing judge is in the best position to make these types of credibility

evaluations. See Hodes, 441 Md. at 181. The hearing judge reviewed the evidence and

testimony to reach the conclusion that Ms. Maldonado held herself out as a medical doctor

to Dr. Wiley’s office. Testimony from those working at Dr. Wiley’s office and the patient

log admitted into evidence support the hearing judge’s conclusion. We cannot say the

hearing judge’s findings of fact involving Ms. Maldonado’s interactions with Dr. Wiley’s

office staff were clearly erroneous. Therefore, Ms. Maldonado’s exceptions are overruled.

        Exceptions to the Hearing Judge’s Conclusions of Law

        As a general statement supporting her exceptions, Ms. Maldonado contends that

throughout the proceedings her intentions were altruistic and that she was always seeking

to protect Ms. Duren and her legal rights. As described below, she also provided a more

specific basis for the following exceptions as to each conclusion of law.

        Rule 1.1

        Rule 1.1 requires that an attorney “shall provide competent representation to a

client.” “Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” R. 1.1. An attorney violates Rule

1.1 if she “fails to act or acts in an untimely manner, resulting in harm to his or her client.”

Attorney Grievance Comm’n v. Brown, 426 Md. 298, 319 (2012).                   Failure to take

“necessary, fundamental steps to further the client’s case” violates Rule 1.1. Attorney

Grievance Comm’n v. Garrett, 427 Md. 209, 223 (2012). The hearing judge found Ms.

                                              18
Maldonado violated Rule 1.1 when she failed to obtain the trial transcripts pursuant to

Maryland Rule 8-413(a)(2) in order to proceed with Ms. Duren’s appeal in the Court of

Special Appeals. Ms. Maldonado’s failure to obtain the transcripts caused Ms. Duren’s

appeal to be dismissed by the Court of Special Appeals pursuant to Maryland Rule 8-602.

       Ms. Maldonado contends that she was never Ms. Duren’s counsel for the appeal and

thus was not required to ensure that the transcript was filed. We overrule Ms. Maldonado’s

exception to Rule 1.1. We affirmed the hearing judge’s finding of fact that Ms. Maldonado

represented Ms. Duren without a pro hac vice sponsor throughout the appellate process.

The evidence clearly illustrates that Ms. Maldonado was not simply assisting Ms. Duren in

her appeal but instead was directly representing Ms. Duren.           Moreover, under this

unauthorized practice of law, Ms. Duren was relying on Ms. Maldonado as her appellate

counsel. As a result, Ms. Maldonado was responsible for obtaining the appropriate

transcripts or terminating her representation of Ms. Duren.

       Further supporting this violation by Ms. Maldonado is the fact that the Court of

Special Appeals initially denied Home Properties’ Motion to Dismiss so that Ms. Duren

could “take all steps necessary to cause all transcripts necessary for this Appeal to be filed

in the Circuit Court for Anne Arundel County on or before February 1, 2016.” Despite this

directive, Ms. Maldonado took no further action in the Court of Special Appeals and her

failure eventually caused Ms. Duren to forfeit her right of appeal. Ms. Maldonado’s failure

to order the proper transcripts reflects a lack of competence and her exception is overruled.

Therefore, we affirm the hearing judge’s conclusion that Ms. Maldonado’s failure to file a



                                             19
transcript in the Court of Special Appeals to preserve her client’s appeal provided clear and

convincing evidence of a lack of competence in violation of Rule 1.1.

       Rule 4.1

       Rule 4.1(a) requires in part that “[i]n the course of representing a client an attorney

shall not knowingly: (1) make a false statement of material fact or law to a third person[.]”

Comment [1] to the Rule provides:

       An attorney is required to be truthful when dealing with others on a client’s
       behalf. . . . A misrepresentation can occur if the attorney incorporates or
       affirms a statement of another person that the attorney knows is false.
       Misrepresentations can also occur by partially true but misleading statements
       or omissions that are the equivalent of affirmative false statements.

       The hearing judge determined Ms. Maldonado twisted the truth and deliberately

intended to mislead Dr. Wiley’s office to obtain something on behalf of Ms. Duren.

Specifically, in her dealings with Dr. Wiley’s office, Ms. Maldonado did not clearly

disclose that she was representing Ms. Duren in a legal matter and that her requests related

to a pending trial. Further, Ms. Maldonado used the title “Doctor” which was a deliberate

and calculated move that Ms. Maldonado intended to be misleading. Ms. Maldonado

wanted Dr. Wiley’s staff to think that she was a medical doctor and she further misled them

when she informed them that “I went to med[ical] school.” The hearing judge concluded

Ms. Maldonado was in violation of Rule 4.1 as a result of these factual findings.

       In excepting to the hearing judge’s conclusion of law, Ms. Maldonado states that

she clearly identified herself as Ms. Duren’s environmental attorney and never identified

herself as a physician. She stated she immediately clarified that she was an attorney

representing Ms. Duren. Further, she states she never misled anyone or attempted to

                                             20
mislead anyone. Rather, she wanted to speak with Dr. Wiley to discuss Ms. Duren’s

condition in order to convince him to support her motion for a new trial.

       Ms. Maldonado’s exception is inconsistent with her testimony. In fact, she testified

that she identified herself as “Doctor Maldonado” so that she could “baby step her way in”

because she often found doctors’ office staff rude to her when she identifies herself as an

attorney. Further, Ms. Maldonado’s claim that she clearly identified herself as Ms. Duren’s

attorney is inconsistent with the fact that Dr. Wiley’s staff was confused as to her identity

and the purpose of her phone calls. The entries in the patient log illustrate the office’s

confusion as to Ms. Maldonado’s identity.

       The factual findings allow us to conclude that Ms. Maldonado held herself out as a

medical doctor in an attempt to confuse Dr. Wiley’s staff and gain access to Dr. Wiley.

Ms. Maldonado knew she could not gain the same access if she identified herself as an

attorney. We doubt that Ms. Maldonado would have used the title “Doctor” if she was

calling any other professional office. Rule 4.1 encompasses misrepresentations that are

“partially true but misleading statements or omissions.” We are persuaded that there was

clear and convincing evidence that Ms. Maldonado held herself out as a medical doctor to

mislead the staff as to her identity. Accordingly, we agree with the hearing judge that clear

and convincing evidence exists to conclude Ms. Maldonado violated Rule 4.1 and we

overrule Ms. Maldonado’s exception.

       Rule 4.4

       Rule 4.4(a) provides that “[i]n representing a client, an attorney shall not use means

that have no substantial purpose other than to embarrass, delay, or burden a third person,

                                             21
or use methods of obtaining evidence that the lawyer knows violate the legal rights of such

a person.” Comment [1] to the Rule states:

       Responsibility to a client requires an attorney to subordinate the interests of
       others to those of the clients, but that responsibility does not imply that an
       attorney may disregard the rights of third persons. . . . It is impractical to
       catalogue all such rights, but they include legal restrictions on methods of
       obtaining evidence from third persons and unwarranted intrusions into
       privileged relationships, such as the client-attorney relationship.

The hearing judge concluded that Ms. Maldonado’s numerous phone calls over the course

of two days harassed Dr. Wiley’s staff and violated Ms. Duren’s rights in violation of Rule

4.4. In her exception to the finding of a Rule 4.4 violation, Ms. Maldonado contends that

she did not intentionally burden Dr. Wiley’s office with the phone calls over the course of

two days. She states the reason for the phone calls was legitimate and not to embarrass,

delay, or burden anyone; rather the severity of Ms. Duren’s condition warranted her

conduct as a zealous advocate for her client.

       Ms. Maldonado called Dr. Wiley’s office and the hospital’s answering service at

least nine times over the course of two days. Her calls over those two days required the

attention of multiple employees in Dr. Wiley’s office and eventually involved the larger

hospital answering system.     As an experienced attorney in toxic tort litigation, Ms.

Maldonado should have known that the Health Insurance Portability and Accountability

Act (“HIPAA”) Privacy Rule barred a doctor from discussing the information she was

calling about. We do not condone Ms. Maldonado’s tactic, yet, we do not believe there is

clear and convincing evidence that Ms. Maldonado conduct arose to a violation of Rule

4.4.


                                             22
       This case is distinguishable from those in which we have found a violation of Rule

4.4. For example, in Attorney Grievance Comm’n v. Cocco, the attorney presented invalid

subpoenas to Walmart employees in order to obtain a copy of a surveillance video. 442
Md. 1, 5 (2015). When the employees did not comply, the attorney threatened the

employees with personal lawsuits. Id. We found facts supportive of a finding of a violation

of Rule 4.4. Id. at 10. Likewise in Attorney Grievance Comm’n v. Mixter, we held an

attorney violated Rule 4.4 when he “intentionally pursued the defendants’ driving records

without basis, causing his opposition to use time and resources to obtain protective orders

as to their driving records, and delaying litigation, thereby violating Rule 4.4(a).” 441 Md.
416, 522 (2015). Here, while Ms. Maldonado’s numerous calls required the attention of

Dr. Wiley’s office for two days, she never threatened the office with litigation or filed any

motions. Further, while ill-advised, we believe that in Ms. Maldonado’s mind she had a

“purpose other than to embarrass, delay, or burden” Dr. Wiley’s office. As a result, we do

not find there was sufficient clear and convincing evidence of a violation of Rule 4.4(a)

presented to the hearing judge.

       Rule 5.5

       Rule 5.5(a) provides that “a lawyer shall not practice law in a jurisdiction in

violation of the regulation of the legal profession in that jurisdiction, or assist another in

doing so.” Ms. Maldonado claims special circumstances exist in which the complainant,

Mr. Liskow, threatened her sponsoring attorney during the underlying litigation, causing

her sponsoring attorney to withdraw as appellate counsel. Further, according to Ms.

Maldonado this alleged threat caused her sponsoring attorney to lie when he testified during

                                             23
the disciplinary hearing that he told Ms. Maldonado that he was withdrawing as counsel.

She contends this evidence absolves her of wrongdoing especially because of the “life and

death circumstances of Ms. Duren.” She also contends she was always motivated by her

desire to assist Ms. Duren and protect her legal rights.

       As to the first contention, there is no evidence in the record to support Ms.

Maldonado’s bald assertion that Mr. Liskow or Mr. Nace engaged in any misconduct. The

evidence does not suggest, and we do not accept, that Mr. Liskow or Mr. Nace acted

unethically by informing Bar Counsel of Ms. Maldonado’s conduct during the underlying

lawsuit. Furthermore, none of Ms. Maldonado’s exceptions excuse her unauthorized

practice of law in Maryland.

       The hearing judge concluded Ms. Maldonado engaged in the unauthorized practice

of law during multiple time periods during her representation of Ms. Duren. “To determine

whether an individual has engaged in the practice of law, the focus of the inquiry should

‘be on whether the activity in question required legal knowledge and skill in order to apply

legal principles and precedent.’” Attorney Grievance Comm’n v. Hallmon, 343 Md. 390,

397 (1996) (citations omitted). “[T]he unauthorized practice of law includes utilizing legal

education, training, and experience to apply the special analysis of the profession to a

client’s problem.” Attorney Grievance Comm’n v. Barneys, 370 Md. 566, 580 (2002)

(cleaned up) (citations omitted). “Where trial work is not involved but the preparation of

legal documents, their interpretation, the giving of legal advice, or the application of legal

principles to problems of any complexity, is involved, these activities are still the practice

of law.” Hallmon, 343 Md. at 397 (citations omitted).

                                             24
       Here, Ms. Maldonado was not licensed to practice law in Maryland during the entire

time that she represented Ms. Duren.3 While unlicensed in Maryland and without a pro

hac vice sponsor, Ms. Maldonado drafted and filed numerous pleadings in the underlying

action. The fact that she signed them on Ms. Duren’s behalf as “pro se” does not absolve

Ms. Maldonado from the unauthorized practice of law. In fact, we find her conduct more

culpable because she was deceiving the court. Ms. Duren was never proceeding pro se,

but instead Ms. Maldonado was using that description to hide the fact that she was

practicing in Maryland without a license. Out-of-state counsel is not permitted to hide his

or her representation of a client through the use of pro se filings when, as was present in

this case, the out-of-state attorney is drafting all of the pleadings, conducting all of the

research for the pleadings, placing their client’s signature on the pleadings, placing the

statement that the client was proceeding pro se on the pleadings, and personally filing the

pleadings on his or her client’s behalf.4 The evidence shows that Ms. Maldonado, without


3
  We do recognize that she was authorized to practice law in Maryland during the pro hac
vice admission period.
4
  We also note this behavior is different from what has been coined “ghostwriting” across
various jurisdictions. “Ghost-writing is best described as when a member of the bar
represents a pro se litigant informally or otherwise, and prepares pleadings, motions, or
briefs for the pro se litigant which the assisting lawyer does not sign, and thus escapes the
professional, ethical, and substantive obligations imposed on members of the bar.” In re
Dreamplay, Inc., 534 B.R. 106, 120 (Bankr.D.Md.2015) (quoting In re Mungo, 305 B.R.
762, 767 (Bankr.D.S.C.2003)). This Court has not been presented with an attorney
discipline case specific to ghost-writing. In 2015, Rule 1.2 was amended to permit
Maryland attorneys to agree to limit the scope of the representation to clearly defined
specific tasks or objectives, such as the drafting of document. However, in this matter,
Rule 1.2 or any argument of ghostwriting is inapplicable. Ms. Maldonado was practicing
in Maryland without a license or pro hac vice admission. Furthermore, there was no limited
scope representation agreement and Ms. Maldonado was responsible for all pleadings filed
                                             25
a license in Maryland or a pro hac vice sponsor, was acting as counsel for Ms. Duren.

There is no evidence that Ms. Duren acted without Ms. Maldonado at any point during the

action. We agree with the hearing judge that there is clear and convincing evidence that

Ms. Maldonado violated Rule 5.5(a) and we overrule Ms. Maldonado’s exceptions.

       Rule 8.4

       Rule 8.4 provides, in relevant part, that: “[i]t is professional misconduct for an

attorney to: (a) violate or attempt to violate the Maryland Attorneys’ Rules of Professional

Conduct; . . . (c) engage in conduct involving dishonesty, fraud, deceit or

misrepresentation; [and] (d) engage in conduct that is prejudicial to the administration of

justice.” The hearing judge determined, and we affirmed, that Ms. Maldonado violated

Rules 1.1, 4.1(a), 5.5(a) and 8.4(c)–(d), then she also violated Rule 8.4(a).5 A finding as

to each one of these violations on its own could serve as a basis for a violation of 8.4(a).

Attorney Grievance Comm’n v. Nelson, 425 Md. 344, 363 (2012) (“Rule 8.4(a) is violated

when other Rules of Professional Conduct are breached.”). Ms. Maldonado filed no




before the Maryland courts. Ms. Maldonado’s conduct does not qualify as ghostwriting
nor does it fall under the scope of Rule 1.2.
5
 The hearing judge also found sufficient evidence for a Rule 4.4(a) violation, however, as
described earlier, we concluded that there was insufficient clear and convincing evidence
of a violation of Rule 4.4(a).


                                            26
exception to 8.4(a). Therefore, this Court agrees with the hearing judge’s conclusion that

there is clear and convincing evidence that Ms. Maldonado violated 8.4(a).

       The hearing judge found Ms. Maldonado violated 8.4(c) by misrepresenting herself

in her communications with Dr. Wiley’s office.

       A broad universe of misbehavior is encompassed by MLRPC 8.4(c).
       Dishonesty is the broadest of the four terms, and encompasses, inter alia,
       conduct evincing a lack of honesty, probity or integrity of principle; [a] lack
       of fairness and straightforwardness. . . . Thus, what may not legally be
       characterized as an act of fraud, deceit or misrepresentation may still evince
       dishonesty.

Attorney Grievance Comm’n v. Thomas, 440 Md. 523, 555 (2014) (internal citations and

quotations omitted). “A violation of 8.4(c) must be the result of intentional misconduct.”

Attorney Grievance Comm’n v. Moore, 451 Md. 55, 86 (2017) (citing Attorney Grievance

Comm’n v. Mungin, 439 Md. 290, 310 (2014) (“It is well settled that this Court will not

find a violation of [Rule] 8.4(c) when the attorney’s misconduct is the product of negligent

rather than intentional misconduct.”) (quoting Attorney Grievance Comm’n v. DiCicco,

369 Md. 662, 684 (2002)).

       Ms. Maldonado maintains she did not engage in conduct that involved dishonesty,

fraud, deceit or misrepresentation. She states she introduced herself as Dr. Maldonado but

immediately clarified that she was an environmental attorney and that she represented Ms.

Duren. She contends the record in this case supports the opposite conclusion reached by

the hearing judge. Ms. Maldonado also contends that the hearing judge was incorrect that

the use of “Doctor” was deliberately and intentionally misleading. She stated that pursuant

to Rule 7.1 and the American Bar Association (“ABA”), lawyers who earned a juris doctor


                                             27
degree may refer to themselves as doctors.6 She states it is an accurate title because she

has received her juris doctor degree.

       This Court has not established in an opinion or within the Rules specific guidance

whether there are instances when an attorney may refer to himself or herself as a doctor.7

However, we require adherence to Rule 7.1, that states:

       An attorney shall not make a false or misleading communication about the
       attorney or the attorney’s services. A communication is false or misleading
       if it:

       (a) contains a material misrepresentation of fact or law, or omits a fact
       necessary to make the statement considered as a whole not materially
       misleading;

       (b) is likely to create an unjustified expectation about results the attorney can
       achieve, or states or implies that the attorney can achieve results by means
       that violate the Maryland Attorneys’ Rules of Professional Conduct or other
       law; or

6
  In response to Ms. Maldonado’s contention that the ABA permits her to refer to herself
as a doctor, we note that the ABA is not binding on this Court. Further, the ABA’s stance
on this issue is more nuanced than Ms. Maldonado’s contentions. The ABA’s guidance on
this issue states that the ABA Model Rules of Professional Conduct, which superseded the
Model Code in 1983, does not directly address this issue. As a result, state ethics opinions
are the best guidance on this issue. See Kathleen Maher, Lawyers Are Doctors, Too, 92
A.B.A.J. 24 (2006).
7
  In evaluating this issue, we reviewed an opinion from the Committee on Ethics from the
Maryland State Bar Ass’n, Inc., Ethics Docket No. 2013-02. In the opinion, the Committee
was asked to advise whether it is ethically permissible for an attorney to use esquire after
his or her name, even when acting in a nonlegal capacity. Id. The opinion stated, “[w]e
agree . . . that there is no per se rule that would prohibit an attorney from attaching “Esq.”
to his or her name when not practicing as a lawyer . . . the attorney must ensure that he or
she does not use that term in a context in which a person could reasonably believe that the
attorney is acting as a lawyer when the attorney is not doing so.” Id. Likewise, when Ms.
Maldonado referred to herself as a doctor, she needed to ensure that she was not using the
term in a way in which a reasonable person could believe she was representing herself as
a medical doctor.

                                              28
       (c) compares the attorney’s services with other attorney’s services, unless the
       comparison can be factually substantiated.

Thus, under the restrictions on attorney communications proscribed by Rule 7.1, we do not

need to decide in this case whether there is any appropriate instance when an attorney may

refer to themselves as a doctor. It is clear that “an attorney shall not make a false or

misleading communication about the attorney or the attorney’s services.” Rule 7.1.

       In this instance, we are persuaded that Ms. Maldonado’s conduct was a violation of

this Rule. Ms. Maldonado made a material misrepresentation when she intentionally

referred to herself as a doctor while calling a medical doctor’s office in order to bypass the

medical doctor’s office staff to speak to the medical doctor about her client. The record

contains clear and convincing evidence that her misrepresentations to Dr. Wiley’s office

were intentional. Ms. Maldonado testified that she sometimes uses the title of “Doctor” to

hide the fact that she is an attorney because she has found doctor’s offices are hesitant to

speak with an attorney. The record supports that Ms. Maldonado misrepresented herself

as a medical doctor and failed to adequately identify herself as an attorney. As a result, we

find there is clear and convincing evidence that Ms. Maldonado violated Rule 8.4(c) and

we overrule her exceptions.

       In addition, the hearing judge concluded that Ms. Maldonado violated Rule 8.4(d).

Conduct which is “likely to impair public confidence in the profession, impact the image

of the legal profession and engender disrespect for the court” is conduct prejudicial to the

administration of justice. Attorney Grievance Comm’n v. Childress, 360 Md. 373, 381–82

(2000). Courts apply an objective standard to determine if Ms. Maldonado’s misconduct

                                             29
would “negatively impact a reasonable member of the public’s perception of the legal

profession.” Attorney Grievance Comm’n v. Basinger, 441 Md. 703, 720 (2015) (cleaned

up).

       Ms. Maldonado contends she has not negatively impacted the public’s perception

of the legal profession. She cites to Ms. Duren’s testimony that “there is no lawyer like

[her]” and to the fact that she did not charge any fees to Ms. Duren. Further, she cites to

her strong reputation for competency in toxic torts and mold litigation. She states that she

is in the top one percent of attorneys8 and that she has been awarded this distinction year

after year. She contends that she is respected by clients and colleagues. Finally, in her

interactions with Dr. Wiley’s office, she contends that while she was frustrated, she never

raised her voice at the office staff.

       We agree with the hearing judge that Ms. Maldonado’s interactions with Dr.

Wiley’s office would negatively affect a reasonable person’s perception of the legal

profession in violation of Rule 8.4(d). While Ms. Maldonado never raised her voice, she

called Dr. Wiley’s office numerous times over the course of two days. She also made

disparaging remarks about Dr. Wiley. We are persuaded that there is clear and convincing

evidence that Ms. Maldonado’s misconduct would negatively impact a reasonable member

of the public’s perception of the legal profession in violation of Rule 8.4(d) and we overrule

Ms. Maldonado’s exception.



8
  Ms. Maldonado held up a letter during oral argument and has filed exhibits which show
that this recognition was from the National Association of Distinguished Counsel.

                                             30
                                        SANCTION

       In weighing the appropriate sanction for an attorney disciplinary proceeding, this

Court is “guided by our interest in protecting the public and the public’s confidence in the

legal profession.” Attorney Grievance Comm’n v. Pennington, 387 Md. 565, 595 (2005)

(citing Attorney Grievance Comm’n v. Powell, 369 Md. 462, 474 (2002)). “As we have

often stated, the purpose of attorney disciplinary proceedings is to protect the public and

deter other lawyers from engaging in misconduct rather than simply to punish the lawyer.”

Attorney Grievance Comm’n v. Powell, 461 Md. 189, 226 (2018) (citing Attorney

Grievance Comm’n v. Mollock, 450 Md. 133, 158 (2016)). “In addition to the nature of

the violations and the intent with which they were committed, we also consider any

mitigating or aggravating circumstances.” 9 Attorney Grievance Comm’n v. Woolery, 456


       9
           We have recognized the following aggravating factors:

(1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern of misconduct;
(4) multiple offenses; (5) bad faith obstruction of the attorney disciplinary proceeding by
intentionally failing to comply with the rules or the order of the disciplinary agency; (6)
submission of false evidence, false statements, or other deceptive practices during the
disciplinary process; (7) refusal to acknowledge the wrongful nature of conduct; (8)
vulnerability of the victim; (9) substantial experience in the practice of law; (10) whether
he or she displayed indifference to making restitution (11) illegal conduct, including that
involving the use of controlled substances; and (12) likelihood of repetition of the
misconduct.

Attorney Grievance Comm’n v. Allenbaugh, 450 Md. 250, 277–78 (2016) (cleaned up).
We have recognized the following mitigating factors:

(1) the absence of prior attorney discipline; (2) the absence of a dishonest or selfish motive;
(3) personal or emotional problems; (4) timely good faith efforts to make restitution or to
rectify the misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
                                              31
Md. 483, 499–500 (2017). The Court considers any aggravating factors that are proven by

clear and convincing evidence and mitigating factors that are proven by a preponderance

of the evidence. Md. Rule 19-727(c).

       The hearing judge found the following aggravating factors: a dishonest or selfish

motive; multiple offenses; bad faith obstruction of the disciplinary proceeding by

intentionally failing to comply with the rules or order of the disciplinary agency;

submission of false evidence, false statements, or other deceptive practice during the

disciplinary process; refusal to acknowledge the wrongful nature of conduct; substantial

experience in the practice of law; illegal conduct; and likelihood of repetition of

misconduct in this case. Ms. Maldonado filed an exception to each aggravating factor

except substantial experience and illegal conduct.

       In considering a dishonest or selfish motive, the hearing judge found Ms.

Maldonado’s motive dishonest. The hearing judge determined Ms. Maldonado knew that



cooperative attitude toward the attorney discipline proceeding; (6) inexperience in the
practice of law; (7) character or reputation; (8) a physical disability; (9) a mental disability
or chemical dependency, including alcoholism or drug abuse, where: (a) there is medical
evidence that the lawyer is affected by a chemical dependency or mental disability; (b) the
chemical dependency or mental disability caused the misconduct; (c) the lawyer’s recovery
from the chemical dependency or mental disability is demonstrated by a meaningful and
sustained period of successful rehabilitation; and (d) the recovery arrested the misconduct,
and the misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
proceeding; (11) the imposition of other penalties or sanctions; (12) remorse; (13)
remoteness of prior violations of the MLRPC; and (14) unlikelihood of repetition of the
misconduct.

Id.



                                              32
she could not represent Ms. Duren in Maryland without a pro hac vice sponsor. Evidence

was presented that Ms. Maldonado informed Ms. Duren when they first met and in the

emails between Ms. Maldonado and Mr. Nace that Ms. Maldonado could not practice law

in Maryland. Further, Ms. Maldonado concealed her representation of Ms. Duren from the

Courts by having Ms. Duren sign her name, using Ms. Duren’s email address, and having

Ms. Duren state in the pleadings that she was proceeding pro se. Ms. Maldonado countered

the hearing judge’s conclusions, by stating that she knew that she needed a Maryland pro

hac vice sponsor and that she only sought to protect the rights of an extremely ill individual

who was in dire need. We agree with the hearing judge. Ms. Maldonado’s contentions do

not rebut the hearing judge’s findings. Her statements, regardless of the validity, do not

excuse the fact that she concealed from the courts that she drafted and filed pleadings in

Maryland on behalf of her client when she was not a licensed attorney in this State.

       The hearing judge also found as an aggravating factor that Ms. Maldonado was in

violation of multiple rules. Ms. Maldonado contends this finding was not proper because

of her outstanding record as an attorney and that she has been consistently nominated by a

judicial review board to the nation’s top one percent of attorneys. Nonetheless, while Ms.

Maldonado’s high reputation and previous awards may be true, they do not absolve Ms.

Maldonado from the finding of multiple violations in this matter. See Attorney Grievance

Comm’n v. Mixter, 441 Md. 416, 530 (2015) (“Factor (d), ‘multiple offenses,’ is implicated

when an attorney violates multiple disciplinary rules.”) (citation omitted).

       The hearing judge found an additional aggravating factor of bad faith obstruction of

the disciplinary proceeding by intentionally failing to comply with the rules or order of the

                                             33
disciplinary agency. Ms. Maldonado evaded service for four months and forced the

Petitioner to serve the Client Protection Fund of the Bar of Maryland. Ms. Maldonado

initially failed to file an answer in this action causing Bar Counsel to file a request for an

order for default. Even after eventually filing an answer, Ms. Maldonado failed to timely

respond to Bar Counsel’s discovery and forced Bar Counsel to file for sanctions. Finally,

when Bar Counsel propounded discovery on January 26, 2018, Ms. Maldonado waited

until April, past the deadline, to file incomplete responses.        As to this factor, Ms.

Maldonado claims she did not evade service. She states Bar Counsel acted unethically.

She states she had responded in good-faith to all requests and responses during this entire

proceeding. Ms. Maldonado’s contentions are without merit. Ms. Maldonado evaded

service, failed to accept service electronically, and failed to provide sufficient discovery.

We agree with the hearing judge that Bar Counsel proved this aggravating factor by clear

and convincing evidence.

       Ms. Maldonado’s inconsistent testimony concerning her bar admissions in other

states supports the aggravating factor of submission of false evidence, false statements, or

other deceptive practice during the disciplinary process. The hearing judge found that

during trial, Ms. Maldonado testified that she was a member of the Bars of the District of

Columbia and Texas. Later, she attempted to clarify that she was only licensed in the

District of Columbia but that she could obtain reciprocity in Texas. During cross-

examination, Ms. Maldonado changed her story again, stating that she just needed to pay

her dues in Texas. Further, Ms. Maldonado testified that she graduated from law school in

December 1996 and took the Texas bar in February 1997 but did not pass. In her

                                             34
deposition, Ms. Maldonado stated she did not take the bar exam after graduating from law

school because she wanted to focus on working full-time. Ms. Maldonado contends that

her testimony was not deceptive or false and that her testimony clarified her admission

status. She also believed the Texas bar exam question during deposition was irrelevant and

prejudicial. We agree with the hearing judge that Bar Counsel proved this aggravating

factor by clear and convincing evidence.

      The hearing judge found that Ms. Maldonado refused to acknowledge the wrongful

nature of her conduct which is an additional aggravating factor. She has continued to blame

Dr. Wiley’s staff calling them rude and disrespectful. Moreover, Ms. Maldonado filed a

Complaint in the United States District Court for the District of Maryland against the

Attorney Grievance Commission and an Assistant Bar Counsel alleging defamation and

seeking damages. In this Complaint, Ms. Maldonado claimed that Bar Counsel’s charges

were false. The hearing judge concluded this conduct, along with her testimony, provided

ample evidence that Ms. Maldonado does not recognize her conduct as wrongful. In

response, Ms. Maldonado stated that she is personally hurt by this matter and that she has

dismissed the good-faith complaint in the District Court.

      We agree with the hearing judge that Bar Counsel proved the aggravating factor of

refusal to acknowledge the wrongful nature of the conduct. See Mixter, 441 Md. at 530.

Ms. Maldonado has yet to acknowledge any wrongdoing.              At oral argument, Ms.

Maldonado did not show remorse for her actions and instead blamed everyone but herself




                                            35
for this disciplinary action.10 Ms. Maldonado appears not to understand that she is before

us not because of some conspiracy between Home Properties, Bar Counsel, and her

sponsoring attorney, but instead because of her own wrongdoing. We are concerned that

she does not appear to understand the wrongful nature of her conduct.

       The hearing judge found substantial experience in the practice of law as an

aggravating factor. We agree that Ms. Maldonado has substantial experience as an attorney

in the District of Columbia in toxic tort litigation. Ms. Maldonado does not except to this

aggravating factor.

       The hearing judge found the aggravating factor of illegal conduct because Ms.

Maldonado engaged in the unauthorized practice of law, in violation of § 10-601(a) of the

Business Occupations & Professions of the Maryland Code, when she drafted Ms. Duren’s

complaint, amended complaint, and any other appellate pleadings that she drafted without

a pro hac vice sponsor. Md. Code (1989, 2018 Repl. Vol.), Business Occupations &

Professions § 10-601(a). Ms. Maldonado does not except to this aggravating factor. We

agree that Bar Counsel has proven this aggravating factor by clear and convincing

evidence.

       The final aggravating factor the hearing judge found was the likelihood of a

repetition of the misconduct because Ms. Maldonado refuses to acknowledge that her

conduct was wrong. The hearing judge believed this refusal makes it highly likely that she



10
  For example, at oral argument, Ms. Maldonado begins by stating, “[a]nd I’d like to start
out . . . to say that I do believe that this was a political hit against me. . . .”

                                            36
will repeat the actions again. In response, Ms. Maldonado states there is no chance of

repetition. She states that this proceeding was started from the “unethical and evil foul

play” by the Complainant.11 This Court agrees with the hearing judge. Rather than accept

responsibility, Ms. Maldonado sees herself as the sole advocate left for Ms. Duren and

others in Ms. Duren’s situation. We are persuaded that if a case with similar facts as Ms.

Duren’s case appeared, that Ms. Maldonado might well take the case and engage in similar

conduct, to the detriment of her client. Accordingly, we affirm the hearing judge’s finding

of the aggravating factor that such misconduct is likely to occur again.

         Among the factors for mitigation, the hearing judge found that Ms. Maldonado had

no public disciplinary record in any jurisdiction. Further, that she had an outstanding

reputation as an experienced practitioner of toxic torts and mold litigation. Bar Counsel

does not except to these findings. Ms. Maldonado claims the hearing judge should have

found twenty additional mitigating factors, most of which tout her own merits or denigrate

the character or conduct of her sponsoring counsel, opposing counsel in the toxic mold

litigation, Bar Counsel, and the Commission.12          The majority of Ms. Maldonado’s


11
     We reiterate that we do not find there was any misconduct on the part of the Complainant.
12
   These additional mitigating factors include some that are recognized by this Court and
others that are not recognized by this Court. In total the list includes: (1) absence of prior
attorney discipline; (2) “excellent legal talents, character, and integrity”; (3) “witnesses in
the hearing testified that [she] is the Number 1 Toxic Mold Attorney in the Nation”; (4)
“100% Win Record when serving as Lead Counsel”; (5) “unethical sabotage by
complainant”; (6) “James Liskow unethically bullied and threatened Chris Nace,
Respondent’s Maryland supervising attorney, behind my back”; (7) “Complainant, James
Liskow, unethically filed this defamatory grievance against me, the Respondent, as an
unethical litigation tactic”; (8) “James Liskow, unethically filed this defamatory grievance
against me, the Respondent, as an unethical litigation tactic”; (9) “Complainant, James
                                               37
mitigating factors are factual findings or matters irrelevant to this proceeding. We do not

believe there are additional relevant mitigating factors in this matter.

       Bar Counsel recommended that we disbar Ms. Maldonado for her multiple

violations of the Rules and the numerous aggravating factors found in this case. Bar

Counsel considers Ms. Maldonado’s core violations that support disbarment are Rules

4.1(a), 5.5(a), and 8.4(c) and (d) because they demonstrate that Ms. Maldonado’s

misconduct was dishonest, deceitful, and prejudicial to the administration of justice. See

Attorney Grievance. Comm’n v. Vanderlinde, 364 Md. 376, 418 (2001) (“Unlike matters

relating to competency, diligence and the like, intentional dishonest conduct is closely

entwined with the most important matters of basic character to such a degree as to make

intentional dishonest conduct by a lawyer almost beyond excuse. Honesty and dishonesty

are, or are not, present in any attorney’s character. Disbarment ordinarily should be the



Liskow, never called Respondent to get the truth/facts”; (10) “the Attorney Grievance
Commission of Maryland unethically aided and abetted Complainant. . .”; (11) “The AGC
of Maryland horrifically and illegally never called Respondent nor Ms. Duren to get the
facts.”; (12) “Improper withdrawal by Christopher Nace, the Maryland sponsoring attorney
of Respondent, Ms. Maldonado”; (13) “Complainant, James Liskow, and Chris Nace,
sabotaged the mold tester, Jeff Pace.”; (14) “Legal error by Judges at all three levels in
Maryland due to lack of mathematical and scientific knowledge”; (15) “Legal errors by
Respondent’s lawyers. Ineffective assistance of counsel and price gauging by all lawyers.”;
(16) “Heroic efforts by Respondent, Ms. Maldonado, to save Ms. Duren’s case including
finding second Maryland and United States Supreme Court barred attorney, Relinda
Louisy, to petition the U.S. Supreme Court”; (17) “Thus, unethical Complainant’s
defamatory grievance interfered with the underlying toxic mold case from beginning to
end. This is a disgusting, illegal litigation tactic.”; (18) “The AGC of Maryland as
mentioned, unethically interfered throughout the underlying toxic mold litigation”; (19)
absence of a dishonest or selfish motive; (20) “Sudden Stage IV diagnosis of Respondent’s
Ms. Maldonado’s mother on December 8th, 2015, and her impending death in February
2016.”

                                              38
sanction for intentional dishonest conduct.”).     Bar Counsel also relies on Attorney

Grievance Comm’n v. Barneys, 370 Md. 566 (2002), a case where we disbarred an attorney

who engaged in the unauthorized practice of law and other intentional misconduct. Finally,

Bar Counsel notes the multiple aggravating factors in this case and that none of the

mitigating factors present compelling extenuating circumstances warranting a lesser

sanction.

       Ms. Maldonado recommends that this Court dismiss the petition and take no

remedial action. She maintains she was simply protecting the rights of her client and

contends this proceeding was initiated due to the Complainant’s impure motives that then

were improperly pursued by Bar Counsel. She provides no authority to support this

recommendation.

       In this matter, the hearing judge found and we affirmed violations of both

unauthorized practice of law and intentionally dishonest misconduct. For either of these

violations individually, “this Court has repeatedly ordered disbarment absent compelling

extenuating circumstances.” Attorney Grievance Comm’n v. Ghatt, 461 Md. 228, 277

(2018). “Conduct ‘involving dishonesty, fraud, or deceit, carries the risk of the ultimate

sanction by this Court.’” Attorney Grievance Comm’n v. Keiner, 421 Md. 492, 523 (2011)

(quoting Attorney Grievance Comm’n v. White, 354 Md. 346, 366 (1999)).                  “In

unauthorized practice of law cases, ‘we primarily consider[ ] factors of deterrence, whether

the respondent’s conduct was willful and deliberate, and whether the respondent

cooperated with Bar Counsel’s investigations.”’ Attorney Grievance Comm’n v. Shephard,



                                            39
444 Md. 299, 339 (2015) (quoting Attorney Grievance Comm’n v. Shryock, 408 Md. 105,

126 (2009)).

       For a prior case where both unauthorized practice of law and intentionally dishonest

misconduct were found, Bar Counsel directed us to Attorney Grievance Comm’n v.

Barneys, 370 Md. 566 (2002) in support of disbarment. In Barneys, the attorney was barred

in several state and federal jurisdictions. 370 Md. at 571–72. The attorney was not barred

in Maryland, but opened a law office and entered his appearance in five cases in Maryland

state court. Id. The hearing judge also found the attorney engaged in multiple instances of

dishonest and deceitful misconduct. Id. at 574. We concluded:

       Based on the Court’s trend of disbarring attorneys for unauthorized practice
       violations under [Rule] 5.5(a) violations, Respondent’s multiple
       representation of clients in Maryland state courts, his deceptive conduct
       regarding the Sanchez/Gates Bail Bonds incident, the misrepresentations to
       Bar Counsel’s investigator and on his Petition for admission, and the relative
       insubstantiality of any possibly mitigating circumstances, disbarment is the
       appropriate sanction.

Id. at 592.

       Likewise, in Attorney Grievance Comm’n v. Alsafty, 379 Md. 1 (2003) we held that

disbarment was an appropriate sanction when, among other things, the attorney who was

not authorized to practice law in Maryland represented multiple clients in civil cases, filed

twenty pleadings in Maryland courts, and failed to inform clients of his limitations. Id. at

7–8.

       More recently, in Attorney Grievance Comm’n v. Shephard, this Court disbarred an

attorney unlicensed to practice in Maryland who became managing attorney of a Maryland

law firm and met with clients. 444 Md. 299, 343 (2015). In determining the appropriate

                                             40
sanction, this Court evaluated the attorney’s conduct in Shephard in relation to Barneys

and Alsafty. While the Court noted that the conduct in Shephard did not amount to that of

Barneys and Alsafty, the Court ultimately concluded that disbarment was an appropriate

sanction in Shephard as well. We stated:

      We note that both [Barneys and Alsafty] involved an unlicensed attorney’s
      appearance in state court actions and intentional deceitful or dishonest
      conduct in violation of 8.4(b) and (c). By contrast, in this case, Respondent
      did not appear in state court on behalf of any client, nor has Respondent been
      found to have violated [Rule] 8.4(b) or (c). In addition, though the facts of
      this case demonstrate neither a failure to cooperate with Bar Counsel nor
      willful and deliberate dishonest or deceitful behavior, it is clear that
      Respondent willfully and deliberately assumed responsibilities as a
      “Managing Attorney” in a law firm in Maryland, met with clients in
      Maryland, and undertook the representation of those clients in Maryland. In
      doing so, she misled clients and the general public by failing to disclose the
      fact that she was not licensed to practice law in Maryland. Further, during
      Respondent’s tenure as “Managing Attorney,” several clients paid fees to
      Gilmore and did not receive the same services that they were promised. As
      an attorney with 18 years of experience, albeit practicing in other states, we
      would expect Respondent to understand the nature of her actions and the
      responsibilities related thereto. Moreover, as Petitioner pointed out,
      Respondent applied for admission to the Maryland Bar at some point during
      her tenure at Glenmore, indicating her awareness that she was required to
      practice in this State.

Id. at 341–42 (cleaned up).

      We acknowledge that the facts of this proceeding are unique in that Ms.

Maldonado’s conduct was not as egregious as some of these prior cases concerning

unauthorized practice of law in Maryland.       Ms. Duren was Ms. Maldonado’s only

Maryland client and Ms. Maldonado did not collect any fees from Ms. Duren. Ms.

Maldonado acknowledged that she could not practice in Maryland without a pro hac vice

sponsor and at times during this litigation had a pro hac vice sponsor. Unlike many of the


                                           41
cases before this Court when Rule 5.5 is violated, Ms. Maldonado has not established an

office in Maryland, produced any letterhead inferring a Maryland license, or advertised to

the public that she is authorized to practice in Maryland.

       However, while the facts in this proceeding are unique, we still find our prior cases

on the unauthorized practice of law instructive. We find similarities between this case and

Barneys, Alsafty, and Shephard. First, Ms. Maldonado represented Ms. Duren in active

litigation. In fact, Ms. Maldonado is more culpable because she used the guise of “pro se”

filings to work around the absence of a pro hac vice sponsor. We also have concluded that

Ms. Maldonado violated Rule 8.4(c), and the record is filled with instances of Ms.

Maldonado failing to respond to bar counsel and failing to accept responsibility for her

actions. Finally, as in Shephard, Ms. Maldonado has been practicing for many years and

we expect Ms. Maldonado to understand the wrongful nature of her action. Also impacting

our conclusion is the fact that Ms. Maldonado’s conduct in failing to order the transcripts

caused Ms. Duren to lose her right of appeal in the mold litigation case.

       Based upon our review of the record, we agree with Bar Counsel that disbarment is

the appropriate sanction. Under the circumstances of this case, and given the numerous

aggravating factors, disbarment is appropriate “to protect the public and the public’s

confidence in the legal profession.” Attorney Grievance Comm’n v. Allenbaugh, 450 Md.
250, 277 (2016) (citation omitted). Ms. Maldonado’s unauthorized practice of law, refusal

to accept any responsibility for her actions, and avoidance of this disciplinary action reflect




                                              42
adversely on her honesty and trustworthiness.     Without any compelling extenuating

circumstances, we conclude disbarment is the only appropriate sanction.

                                             IT IS SO ORDERED; RESPONDENT
                                             SHALL PAY ALL COSTS AS TAXED
                                             BY THE CLERK OF THIS COURT,
                                             INCLUDING    COSTS   OF  ALL
                                             TRANSCRIPTS, PURSUANT TO
                                             MARYLAND RULE 19-709(d), FOR
                                             WHICH     SUM  JUDGMENT    IS
                                             ENTERED IN FAVOR OF THE
                                             ATTORNEY           GRIEVANCE
                                             COMMISSION AGAINST MELINDA
                                             MALDONADO.




                                           43